UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 19)* BAJA MINING CORP. (Name of Issuer) Common Shares, Without Par Value (Title of Class of Securities) 05709R103 (CUSIP Number) with a copy to: Mr. Jonathan Fiorello Robert G. Minion, Esq. Mount Kellett Capital Management LP Lowenstein Sandler PC 623 Fifth Avenue, 18th Floor 1251 Avenue of the Americas, 17th Floor New York, NY 10022 New York, NY10020 (212) 588-6100 (646) 414-6930 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 31,2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See § 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No.05709R103 1. Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only): Mount Kellett Capital Management LP 2. Check the Appropriate Box if a Member of a Group (See Instructions): (a) o (b) x 3. SEC Use Only 4. Source of Funds (See Instructions):WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e): Not Applicable 6. Citizenship or Place of Organization:State of Delaware Number of 7. Sole Voting Power: 67,421,117* Shares Beneficially 8. Shared Voting Power: 0* Owned by Each Reporting 9. Sole Dispositive Power: 67,421,117* Person With Shared Dispositive Power: 0* Aggregate Amount Beneficially Owned by Each Reporting Person:67,421,117* Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): Not Applicable Percent of Class Represented by Amount in Row (11):19.8%* Type of Reporting Person (See Instructions):IA *As of August 2, 2012 (the “Filing Date”), Mount Kellett Master Fund II-A, L.P., a Cayman Islands exempted limited partnership (the “Fund”), holds 67,421,117 common shares, without par value (the “Common Shares”), of Baja Mining Corp., a corporation incorporated under the laws of the Province of British Columbia, Canada (the “Company”).Mount Kellett Capital Management LP (the “Reporting Person”) possesses the sole power to vote and the sole power to direct the disposition of all securities of the Company held by the Fund.Based on the Company’s 2012 Notice of Meeting and Management Information Circular for the Annual General and Special Meeting of Shareholders to be held on June 21, 2012, that was filed with the United States Securities and Exchange Commission on May 25, 2012 as an exhibit to the Company’s Form 6-K Report of Foreign Private Issuer for the month of May 2012, as of May 21, 2012, there were 340,213,025 issued and outstanding Common Shares.Thus, for the purposes of Rule 13d-3 under the Securities Exchange Act of 1934 (the “Act”), the Reporting Person is deemed to beneficially own 19.8% of the Common Shares issued and outstanding as of the Filing Date.In addition to the Common Shares held by the Fund and deemed beneficially owned by the Reporting Person, a senior executive employed by the Reporting Person (the “Senior Executive Employee”) holds 40,000 Common Shares.The Reporting Person disclaims the existence of a group pursuant to Section 13(d)(3) of the Act with the Senior Executive Employee and/or any other person or entity.In addition, pursuant to Rule 13d-4 under the Act, the Reporting Person disclaims the beneficial ownership of any Common Shares, or options exercisable for Common Shares, held by the Senior Executive Employee and/or any other person or entity. -2- Item 4.Purpose of Transaction. Item 4 is hereby amended by adding the following after the twenty-fifth paragraph thereof: On July 31, 2012, Stephen Lehner and Ken Murphy resigned from the Company's board of directors. Messrs. Lehner and Murphy are senior executives employed by the Reporting Person. Item 5.Interest in Securities of the Issuer. Item 5 is hereby amended and restated in its entirety as follows: Based on the Company’s 2012 Notice of Meeting and Management Information Circular for the Annual General and Special Meeting of Shareholders to be held on June 21, 2012, that was filed with the United States Securities and Exchange Commission on May 25, 2012 as an exhibit to the Company’s Form 6-K Report of Foreign Private Issuer for the month of May 2012, as of May 21, 2012, there were 340,213,025 issued and outstanding Common Shares.As of August 2, 2012 (the “Filing Date”), the Fund holds 67,421,117 Common Shares.The Reporting Person possesses the sole power to vote and the sole power to direct the disposition of all securities of the Company held by the Fund.Thus, for the purposes of Rule 13d-3 under the Securities Exchange Act of 1934 (the “Act”), the Reporting Person is deemed to beneficially own 19.8% of the Common Shares issued and outstanding as of the Filing Date. In addition to the Common Shares held by the Fund and deemed beneficially owned by the Reporting Person, a senior executive employed by the Reporting Person (the “Senior Executive Employee”) holds 40,000 Common Shares.The Reporting Person disclaims the existence of a group pursuant to Section 13(d)(3) of the Act with the Senior Executive Employee and/or any other person or entity.In addition, pursuant to Rule 13d-4 under the Act, the Reporting Person disclaims the beneficial ownership of any Common Shares, or options exercisable for Common Shares, held by the Senior Executive Employee and/or any other person or entity. There were no transactions in the Common Shares (or securities convertible into, exercisable for or exchangeable for Common Shares) by the Reporting Person or any other person or entity controlled by Reporting Person, or any person or entity for which the Reporting Person possesses voting or investment control, during the period commencing sixty (60) days prior to July 31, 2012, the date of the event which required the filing of this Schedule 13D, and ending on the Filing
